DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following items as described in the specification
Page 12: details that the primitive operation, denoted by                     
                        
                            
                                σ
                            
                            
                                1
                            
                            
                                (
                                1
                                )
                            
                        
                    
                , is a convolution but Figure 1 fails to show this
Page 12: details that the primitive operation, denoted by                     
                        
                            
                                σ
                            
                            
                                3
                            
                            
                                (
                                1
                                )
                            
                        
                    
                , is a 3x3 max pooling operation but Figure 1 fails to show this 
Page 13, line 20: Figure 2(a) does not display the primitive operations of                     
                        
                            
                                σ
                            
                            
                                1
                            
                            
                                (
                                1
                                )
                            
                        
                    
                ,                     
                        
                            
                                σ
                            
                            
                                2
                            
                            
                                (
                                1
                                )
                            
                        
                    
                ,                     
                        
                            
                                σ
                            
                            
                                3
                            
                            
                                (
                                1
                                )
                            
                        
                    
                 for the edges
Page 13, line 20: details the motif                     
                        
                            
                                σ
                            
                            
                                1
                            
                            
                                (
                                2
                                )
                            
                        
                    
                ,  but Figure 2(b) fails to show this
Page 13, line 20: Figure 3(a) and Figure 3(b) does not display the motifs                         
                            
                                
                                    σ
                                
                                
                                    2
                                
                                
                                    (
                                    2
                                    )
                                
                            
                        
                    ,                         
                            
                                
                                    σ
                                
                                
                                    3
                                
                                
                                    (
                                    2
                                    )
                                
                            
                        
                     
Page 13, line 25: Figure 4(a) does not display the primitive operations of                         
                            
                                
                                    σ
                                
                                
                                    1
                                
                                
                                    (
                                    2
                                    )
                                
                            
                        
                    ,                         
                            
                                
                                    σ
                                
                                
                                    2
                                
                                
                                    (
                                    2
                                    )
                                
                            
                        
                    ,                         
                            
                                
                                    σ
                                
                                
                                    3
                                
                                
                                    (
                                    2
                                    )
                                
                            
                        
                     for the edges
  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8-9 are objected to because of the following informalities: namely; claim 8 states a method “as claimed in claim 7 when dependent upon claim 3” and claim 9 states a method “as claimed in claim 7 or 8 claim 7.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms of “next level graphs,” and “a next higher hierarchical level” found in claims 1, 17, and 18, are relative which render the claims indefinite. The terms of  “next level graphs,” and “a next higher hierarchical level”  are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Currently, the terms do not clearly particularly point out where these levels are within the hierarchical set of graphs.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over  Real, Esteban, et al. "Large-scale evolution of image classifiers." International Conference on Machine Learning. PMLR, 2017(“Real”) in view of Suganuma, Masanori, et al. "A genetic programming approach to designing convolutional neural network architectures." Proceedings of the genetic and evolutionary computation conference. 2017(“Suganuma”). 
Regarding claim 1 Real teaches: a computer-implemented method for automatically determining a neural network architecture, wherein the method represents a neural network architecture as a data structure defining a hierarchical set of graphs(Real, pg. 3, see also fig. 2, “we use a simplified graph as our DNA, which is transformed to a full neural network graph for training and evaluation…[s]ome of the mutations acting on this DNA are reminiscent of NEAT. However, instead of single nodes, one mutation can insert whole layers-i.e. tens to hundreds of nodes at a time. We also allow for these layers to be removed, so that the evolutionary process can simplify an architecture in addition to complexifying it. Layer parameters are also mutable, but we do not prescribe a small set of possible values to choose from, to allow for a larger search space.” Real teaches: fig. 2 and we use a simplified graph as our DNA and instead of single nodes, one mutation can insert whole layers-i.e. tens to hundreds of nodes at a time (i.e. a neural network architecture as a data structure defining a hierarchical set of graphs )),
each graph having an input, an output, and a plurality of nodes between the input and the output, wherein a node corresponds to a feature map within a neural network defined by the neural network architecturewherein two nodes are connected by an edge, and wherein each edge connects an input node of the edge to an output node of the edge and corresponds to an operation performed on a feature map of the input node of the edge to provide a feature map to the output node of the edge, such that each graph performs an operation (Real, pg. 4, see also fig.1,  “Individual architectures are encoded as a graph that we refer to as the DNA. In this graph, the vertices represent rank-3 tensors or activations. As is standard for a convolutional network, two of the dimensions of the tensor represent the spatial coordinates of the image and the third is a number of channels. Activation functions are applied at the vertices and can be either (i) batch-normalization…with rectified linear units (ReLUs) or (ii) plain linear units. The graph's edges represent identity connections or convolutions and contain the mutable numerical parameters defining the convolution's properties.” & see also Real, pgs. 12-13, This claim limitation is detailed by the following code and relevant comments:1 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
), the hierarchical set of graphs comprising a plurality of hierarchical levels of graphs(Real, pg. 3, see also fig. 2, “we use a simplified graph as our DNA, which is transformed to a full neural network graph for training and evaluation…[s]ome of the mutations acting on this DNA are reminiscent of NEAT. However, instead of single nodes, one mutation can insert whole layers-i.e. tens to hundreds of nodes at a time. We also allow for these layers to be removed, so that the evolutionary process can simplify an architecture in addition to complexifying it. Layer parameters are also mutable, but we do not prescribe a small set of possible values to choose from, to allow for a larger search space.” Real teaches: fig. 2 and we use a simplified graph as our DNA and instead of single nodes, one mutation can insert whole layers-i.e. tens to hundreds of nodes at a time (i.e. a plurality of hierarchical levels of graphs));wherein operations corresponding to edges of the one or more lowest level graphs are selected from a set of primitive neural network operations, and wherein operations corresponding to edges of the one or more next level graphs are selected from a set of operations performed by the one or more lowest level graphs(Real, pg.4, see also fig. 1, “The set contains the following mutations: ALTER-LEARNING-RATE (sampling details below)[;]IDENTITY (effectively means "keep training")[;]RESET-WEIGHTS…INSERT-CONVOLUTION (inserts a convolution at a random location in the "convolutional backbone", as in Figure 1. The inserted convolution has 3 x 3 filters, strides of 1 or 2 at random, number of channels same as input. May apply batch-normalization and ReLU activation or none at random)[;]REMOVE-CONVOLUTION[;]ALTER-STRIDE (only powers of 2 are allowed)[;]ALTER-NUMBER-OF-CHANNELS (of random conv.)[;]FILTER-SIZE (horizontal or vertical at random, on random convolution, odd values only)[;]INSERT-ONE-TO-ONE (inserts a one-to-one/identity connection, analogous to insert-convolution mutation)[;]ADD-SKIP (identity between random layers)[;]REMOVE-SKIP (removes random skip).”), and the method comprising: determining at least two sample neural network architectures by defining at least the operations performed by the edges in respective hierarchical sets of graphs representing the sample neural network architectures; generating sample neural networks having the sample neural network architectures; training the sample neural networks; evaluating the sample neural networks by determining a fitness value for each of the sample neural networks; and selecting one or more of the sample neural network architectures according to the determined fitness values to determine a neural network architecture(Real, pg.4, “Each model-or individual-is a trained architecture… [d]uring each evolutionary step, a computer-a worker-chooses two individuals at random from this population and compares their fitnesses… [t]he best of the pair is selected to be a parent, that is, to undergo reproduction.By this we mean that the worker creates a copy of the parent and modifies this copy by applying a mutation…[i]n each reproduction event, the worker picks a mutation at random from a predetermined set.” & see also Real, pg. 11, This claim limitation is detailed by the following code and relevant comments:2

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 ). 
Real does not teach: a lowest hierarchical level comprising one or more lowest level graphs and a next higher hierarchical level comprising one or more next level graphs.
However, Suganuma teaches: a lowest hierarchical level comprising one or more lowest level graphs and a next higher hierarchical level comprising one or more next level graphs(Suganuma, pg. 498-499, see also fig. 2, “Our method directly encodes the CNN architectures based on CGP [i.e. Cartesian genetic programming]… the CGP encoding scheme, representing the program as directed acyclic graphs with a two-dimensional grid defined on computational nodes, for the CNN architecture representation. Let us assume that the grid has                         
                            
                                
                                    N
                                
                                
                                    r
                                
                            
                             
                        
                    rows by                         
                            
                                
                                    N
                                
                                
                                    c
                                
                            
                        
                     columns; then the number of intermediate nodes is                         
                            
                                
                                    N
                                
                                
                                    r
                                
                            
                        
                     ×                        
                            
                                
                                    N
                                
                                
                                    c
                                
                            
                        
                     , and the numbers of inputs and outputs depend on the task. The genotype consists of integers with fixed lengths, and each gene has information regarding the type and connections of the node. The c-th [a next higher hierarchical level comprising one or more next level graphs] column’s nodes should be connected from the (c −l ) to (c − 1)-th column’s nodes[a lowest hierarchical level comprising one or more lowest level graphs], where l is called the levels-back parameter.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Real with the above teachings of Suganuma the motivation to do so would be to incorporate an encoding scheme in which the graph structure already incorporates levels of hierarchy(Suganuma, pg. 497, “In this paper, we attempt to design CNN architectures based on genetic programming. We use the Cartesian genetic programming(CGP)…encoding scheme, one of the direct encoding schemes, to represent the CNN structure and connectivity. The advantage of this representation is its flexibility; it can represent variable-length network structures and skip connections. Moreover, we adopt relatively highly functional modules, such as convolutional blocks and tensor concatenation, as the node functions in CGP to reduce the search space.”)    
Regarding claim 2, Real in view of Suganuma teaches a method as claimed in claim 1 wherein the plurality of hierarchical levels of graphs comprises a succession of next higher hierarchical levels(Suganuma, pg. 498-499, see also fig. 2, “Let us assume that the grid has                         
                            
                                
                                    N
                                
                                
                                    r
                                
                            
                             
                        
                    rows by                         
                            
                                
                                    N
                                
                                
                                    c
                                
                            
                        
                     columns; then the number of intermediate nodes is                         
                            
                                
                                    N
                                
                                
                                    r
                                
                            
                        
                     ×                        
                            
                                
                                    N
                                
                                
                                    c
                                
                            
                        
                     , and the numbers of inputs and outputs depend on the task. The genotype consists of integers with fixed lengths, and each gene has information regarding the type and connections of the node. The c-th [a succession of next higher hierarchical levels] column’s nodes should be connected from the (c −l ) to (c − 1)-th column’s nodes, where l is called the levels-back parameter.”), and wherein operations corresponding to edges of each hierarchical level are selected from a set of operations performed by one or more graphs of a preceding level in the succession(Real, pg. 4, “The graph's edges represent identity connections or convolutions and contain the mutable numerical parameters defining the convolution's properties. When multiple edges are incident on a vertex, their spatial scales or numbers of channels may not coincide. However, the vertex must have a single size and number of channels for its activations. The inconsistent inputs must be resolved. Resolution is done by choosing one of the incoming edges as the primary one. We pick this primary edge to be the one that is not a skip connection. The activations coming from the non-primary edges are reshaped through zeroth order interpolation in the case of the size and through truncation/padding.” Real teaches: Resolution is done by choosing one of the incoming edges as the primary one. The activations coming from the non-primary edges are reshaped through zeroth order interpolation in the case of the size and through truncation/padding (i.e., are selected from a set of operations performed by one or more graphs of a preceding level in the succession)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Real with the above teachings of Suganuma for the same rationale stated at Claim 1. 
Regarding claim 3, Real in view of Suganuma teaches a method as claimed in claim 1 wherein the set of primitive neural network operations includes an identity operation that when performed on a feature map leaves the feature map unchanged(Real, pg. 4, “The set contains the following mutations:…IDENTITY (effectively means "keep training")….”).  
Regarding claim 4, Real in view of Suganuma teaches a method as claimed in claim 1 wherein the set of primitive neural network operations includes at least one convolution operation that when performed on a feature map leaves a resolution of the feature map unchanged(Real, pg. 4, “The set contains the following mutations:… INSERT-ONE-TO-ONE (inserts a one-to-one/identity connection, analogous to insert-convolution mutation)….”).  
Regarding claim 5, Real in view of Suganuma teaches a method as claimed in claim 1 wherein the set of primitive neural network operations includes at least one convolution operation followed by a batch normalization operation(Real, pg.4, see also fig.1, “The set contains the following mutations:…INSERT-CONVOLUTION (inserts a convolution at a random location in the "convolutional backbone", as in Figure 1. The inserted convolution has 3 x 3 filters, strides of 1 or 2 at random, number of channels same as input. May apply batch-normalization and ReLU activation or none at random)….”).  
Regarding claim 6, Real in view of Suganuma teaches a method as claimed in claim 1 wherein the set of primitive neural network operations includes a no-connection operation which defines that there is no direct connection between the nodes linked by the edge to which the operation corresponds(Real, pg.4, see also fig. 1, “The set contains the following mutations:…ADD-SKIP (identity between random layers)….”).  
Regarding claim 7, Real in view of Suganuma teaches a method as claimed in claim 1 wherein determining at least two sample neural network architectures includes initializing one or a population of sample neural network architectures by:  initializing at least one instance of the data structure defining the hierarchical set of graphs by defining at least the operations performed by the edges of the hierarchical set of graphs, and mutating the at least one instance of the data structure by modifying the operations performed by the edges of the hierarchical set of graphs(Real, pg.5, “Every evolution experiment begins with a population of simple individuals[initializing one or a population of sample neural network architectures by:  initializing at least one instance of the data structure defining the hierarchical set of graphs], all with a learning rate of 0.1…[e]ach initial individual constitutes just a single-layer model with no convolutions[by defining at least the operations performed by the edges of the hierarchical set of graphs]. This conscious choice of poor initial conditions forces evolution to make the discoveries by itself. The experimenter contributes mostly through the choice of mutations[and mutating the at least one instance of the data structure by modifying the operations performed by the edges of the hierarchical set of graphs].” & see also Real, pg.4, for the different mutations).  
Regarding claim 8, Real in view of Suganuma teaches a method as claimed in claim 7 when dependent upon claim 3 wherein the initializing comprises initializing least some of the operations performed by the edges of the hierarchical set of graphs to the identity operation(Real, pgs. 4-5, “The set contains the following mutations:…IDENTITY (effectively means "keep training")… [e]very evolution experiment begins with a population of simple individuals, all with a learning rate of 0.1. They are all very bad performers. Each initial individual constitutes just a single-layer model with no convolutions. This conscious choice of poor initial conditions forces evolution to make the discoveries by itself.”).3  
Regarding claim 9, Real in view of Suganuma teaches a method as claimed in claim 7 or 8 claim 7 wherein the selecting comprises comparing the fitness values of sample neural network architectures from the population against one another(Real, pg.4, “Each model-or individual-is a trained architecture. The mode’s accuracy on a separate validation dataset is a measure of the individual’s quality or fitness. During each evolutionary step, a computer-a worker-chooses two individuals at random from this population and compares their fitnesses). 4 
Regarding claim 10, Real in view of Suganuma teaches a method as claimed in claim 7 wherein determining at least two sample neural network architectures further comprises mutating a sample neural network architecture selected according to the determined fitness value and repeating the generating, training, evaluating and selecting to evolve the sample neural network architectures(Real, pg.4, “Each model-or individual-is a trained architecture… [d]uring each evolutionary step, a computer-a worker-chooses two individuals at random from this population and compares their fitnesses… [t]he best of the pair is selected to be a parent, that is, to undergo reproduction. By this we mean that the worker creates a copy of the parent and modifies this copy by applying a mutation… [w]e will refer to this modified copy as the child. After the worker creates the child, it trains this child, evaluates it on the validation set, and puts it back into the population. The child then becomes alive-i.e. free to act as a parent.” & see also Real, pg. 11, This claim limitation is detailed by the following code and relevant comments:5

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
).  
Regarding claim 11, Real in view of Suganuma teaches a method as claimed in claim 10 wherein the mutating comprises selecting one of the hierarchical levels, selecting a graph in the selected level, selecting a predecessor node and a successor node in the selected graph, and replacing an operation corresponding to an edge connecting the selected nodes with another operation(Real, pg. 14, This claim limitation is detailed by the following code and examiner annotations:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

).6  
Regarding claim 12, Real in view of Suganuma teaches a method as claimed in claim 7 wherein the selecting further comprises: providing a plurality of evaluation workers each configured to evaluate a sample neural network architecture(Real, pg. 4, “During each evolutionary step, a computer-a worker-chooses two individuals at random from this population and compares their fitnesses.”); allocating sample neural network architectures to the workers for evaluation as each worker becomes available, wherein each worker performs the generating, training and evaluating of a sample neural networks having a sample neural network architectures and, when finished, is allocated a further sample neural network architecture; adding results of the evaluations to a data store shared by the evaluation workers; and controlling the selecting using the evaluations in the data store (Real, pg. 4, “During each evolutionary step, a computer-a worker-chooses two individuals at random from this population[allocating sample neural network architectures to the workers for evaluation as each worker becomes available] and compares their fitnesses… the worker creates a copy of the parent and modifies this copy by applying a mutation… [a]fter the worker creates the child, it trains this child, evaluates it on the validation set, and puts it back into the population[wherein each worker performs the generating, training and evaluating of a sample neural networks having a sample neural network architectures]… [o]ur scheme, therefore, uses repeated pairwise competitions of random individuals, which makes it an example of tournament selection…[u]sing pairwise comparisons instead of whole population operations prevents workers from idling when they finish early[and, when finished, is allocated a further sample neural network architecture]… they [i.e. workers] use a shared file-system, where the population is stored. The file-system contains directories that represent the individuals[adding results of the evaluations to a data store shared by the evaluation workers; and controlling the selecting using the evaluations in the data store].”). 
Regarding claim 13, Real in view of Suganuma teaches a method as claimed in claim 1 further comprising constructing a neural network according to the determined neural network architecture(Real, pg., 15, “To evaluate an individual's fitness, its DNA is unfolded into a TensorFlow model by the Model class.” This construction is detailed by the following code and examiner annotations:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

).7  
Regarding claim 14, Real in view of Suganuma teaches a method as claimed in claim 13 further comprising using the neural network in a neural network system for training and/or inference(Real, pg. 6, “Finally, we applied our neuro-evolution algorithm, without any changes and with the same meta-parameters, to CIFAR-100. Our only experiment reached an accuracy of 77.0 %....” ).8  
Regarding claim 15, Real in view of Suganuma teaches a method as claimed in claim 13 further comprising making the neural network available in a neural network system for training and/or inference via an API(Real, pg., 4, “Code and more detail about the methods described below can be found in Supplementary Section S 1”). 9 
Regarding claim 16, Real in view of Suganuma teaches a method according to claim 14 in which the neural network system includes multiple instances of the neural network(Real, pg., 5, “Ensembling was done by majority voting during the testing evaluation. The models used in the ensemble were selected by validation accuracy.”).  
Referring to independent claims 17 and 18, they are rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 20-21, they are rejected on the same basis as dependent claims 2 and 7 since they are analogous claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,521,729 B2 (details using recurrent neural network to control the architecture construction of a convolutional neural network)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 # mark comments and \ is examiner annotation
        2 # mark comments and \ is examiner annotation
        3 For purposes of the Office Action, it is be interpreted that the claim refers to claim 7.
        4 For purposes of the Office Action, it is be interpreted that the claim refers to claim 7. 
        5 # mark comments and \ is examiner annotation
        6 The \ marks examiner annotations
        7 The \ marks examiner annotations
        8 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        9 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.